
	

115 S1462 IS: Marketplace Certainty Act
U.S. Senate
2017-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1462
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2017
			Mrs. Shaheen (for herself, Mr. Blumenthal, Mr. Carper, Ms. Cortez Masto, Ms. Hassan, Mr. Kaine, Mr. Markey, Mr. King, Mr. Coons, Mr. Cardin, Ms. Baldwin, Mr. Leahy, Ms. Heitkamp, Mr. Warner, Mrs. Feinstein, Mr. Reed, Mr. Casey, Ms. Stabenow, Mr. Schumer, Mr. Udall, and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Patient Protection and Affordable Care Act to improve cost sharing subsidies.
	
	
 1.Short titleThis Act may be cited as the Marketplace Certainty Act. 2.Enhancements for reduced cost sharing (a)Modification of amount (1)In generalSection 1402(c)(2) of the Patient Protection and Affordable Care Act is amended to read as follows:
					
 (2)Additional reductionThe Secretary shall establish procedures under which the issuer of a qualified health plan to which this section applies shall further reduce cost-sharing under the plan in a manner sufficient to—
 (A)in the case of an eligible insured whose household income is not less than 100 percent but not more than 200 percent of the poverty line for a family of the size involved, increase the plan’s share of the total allowed costs of benefits provided under the plan to 95 percent of such costs;
 (B)in the case of an eligible insured whose household income is more than 200 percent but not more than 300 percent of the poverty line for a family of the size involved, increase the plan’s share of the total allowed costs of benefits provided under the plan to 90 percent of such costs; and
 (C)in the case of an eligible insured whose household income is more than 300 percent but not more than 400 percent of the poverty line for a family of the size involved, increase the plan’s share of the total allowed costs of benefits provided under the plan to 85 percent of such costs..
 (2)Conforming amendmentClause (i) of section 1402(c)(1)(B) of such Act is amended to read as follows:  (i)In generalThe Secretary shall ensure the reduction under this paragraph shall not result in an increase in the plan’s share of the total allowed costs of benefits provided under the plan above—
 (I)95 percent in the case of an eligible insured described in paragraph (2)(A); (II)90 percent in the case of an eligible insured described in paragraph (2)(B); and
 (III)85 percent in the case of an eligible insured described in paragraph (2)(C).. (3)Effective date The amendments made by this subsection shall apply to plan years beginning after December 31, 2017.
 (b)FundingSection 1402 of the Patient Protection and Affordable Care Act is amended by adding at the end the following new subsection:
				
 (g)FundingOut of any funds in the Treasury not otherwise appropriated, there are appropriated to the Secretary such sums as may be necessary for payments under this section..
			
